Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 1 of 8 PAGEID #: 2660

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Case No. 1:13-cr-25(3)
Plaintiff,
Judge Susan J. Dlott
v.
: ORDER DENYING DEFENDANT’S
FREDERICK BENTON, : MOTIONS FOR COMPASSIONATE
: RELEASE
Defendant.

This matter is before the Court on Defendant’s Motion for Compassionate Release (Doc.
712) and Amended Motion for Compassionate Release (Doc. 713). The United States opposes
Defendant’s motions (Doc. 716). For the reasons set forth below, Defendant’s motions will be
DENIED.

I. BACKGROUND

Defendant Frederick Benton III pled guilty, on March 6, 2014, to conspiracy to possess
heroin with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(i), and 846.
Pursuant to the statement of facts to which he admitted, Benton conspired with certain co-
defendants to distribute heroin. (Doc. 354 at PageID 1143.) Specifically, Benton admittedly
supplied heroin to his co-conspirators for distribution, and he acknowledged that he “personally
distributed approximately 400 grams of heroin” in support of the conspiracy. (/d.) In addition, a
search of Benton’s residence also produced a firearm and ammunition. (Presentence
Investigation Report (“PSR”) q 85.)

As part of his plea agreement, the Court dismissed the remaining counts pending against
him. Benton’s total offense level of 34 and his criminal history category of VI produced an

advisory range under the United States Sentencing Guidelines (“USSG”) of 262 to 327 months.
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 2 of 8 PAGEID #: 2661

On April 14, 2015, the Court sentenced Benton to a 125-month period of incarceration followed
by seven years of supervised release. (Doc. 573.)

Benton now moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
(Docs. 712, 713). Although he is only 43 years old, Benton suffers from chronic high blood
pressure and obesity which make him unusually susceptible to severe illness if he were to
contract COVID-19 while incarcerated.’ (Doc. 700 at PageID 2592.) Benton contends that his
medical conditions constitute an “extraordinary and compelling reason” requiring his early
release due to the COVID-19 pandemic. He also contends that his 70-year-old mother requires
his care. (/d.)

Benton is currently incarcerated at FCI-Milan. His anticipated release date is March 24,
2022.

II. LEGAL STANDARD

The Court lacks authority to resentence a defendant, except as permitted by statute.
United States v. Houston, 529 F.3d 743, 748-49 (6th Cir. 2008). “The compassionate release
provisions were first included in the Sentencing Reform Act of 1984 .. . to be a ‘safety valve’ to
reduce a sentence in the ‘unusual case in which the defendant’s circumstances are so changed,
such as by terminal illness, that it would be inequitable to continue the confinement of the
prisoner.” United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (quoting S. Rep.
98-225, at 121 (1983)). The 1984 provisions empowered only the Bureau of Prisons (“BOP”)
Director to file a motion for compassionate release, “[y]et the Director seldom wielded this
significant power.” United States v. Jones, 980 F.3d 1098, 1104 (6th Cir. 2020). For instance,

the BOP approved only 6% of 5,400 compassionate release applications received between 2013

 

' Benton provided no medical records in support of his purported conditions. However, for purposes of this Order
only, the Court accepts as true his statements that he is obese and suffers from high blood pressure.

2
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 3 of 8 PAGEID #: 2662

and 2017. Jd. (referring to Christie Thompson, Frail, Old and Dying, but Their Only Way Out
of Prison Is a Coffin, N.Y. TIMES (Mar. 7, 2018),
https://www.nytimes.com/2018/03/07/us/prisons-compassionate-release-.html (citing data
provided by the BOP)).

Frustrated that the Director acted so infrequently, Congress passed the First Step Act of
2018. “Section 603(b) of the First Step Act—titled ‘Increasing the Use and Transparency of
Compassionate Release’—ousted the BOP from its preclusive gatekeeper position and amended
18 U.S.C. § 3582(c)(1)(A).” Jd. at 1105; See First Step Act of 2018, Pub. L. 115-391, Title VI, §
603(b), 132 Stat. 5194, 5239. Pursuant to § 3582(c)(1)(A)(i):

The court may not modify a term of imprisonment once it has been
imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons,
or upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or the lapse of
30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the unserved
portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that--

(i) extraordinary and compelling reasons warrant such a reduction. .
. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.

Thus, under the current provisions, an incarcerated person can file for compassionate
release after either exhausting the BOP’s administrative process or thirty days after the warden
received the compassionate release request, whichever is earlier. Jones, 980 F.3d at 1105. Once
this administrative process has occurred, the Court employs a three step evaluation to determine:

(1) whether “extraordinary and compelling reasons warrant” the requested sentence reduction;
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 4 of 8 PAGEID #: 2663

(2) whether the reduction is consistent with applicable Sentencing Commission policy
statements; and (3) whether, considering the applicable section 3553(a) factors,” the reduction is
warranted under the particular circumstances of the case. /d. at 1108 (footnote added); 18 U.S.C.
§ 3582(c)(1)(A). “In cases where incarcerated persons file motions for compassionate release,
federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define
‘extraordinary and compelling’ without consulting the policy statement [USSG] § 1B1.13.”
Jones, 980 F.3d at 1111 (concluding that § 1B1.13 applies only where the BOP Director files the
compassionate release motion). A court’s decision to grant compassionate release is
discretionary. /d. at 1106. A person seeking sentence reduction bears the burden of proving
entitlement to compassionate release, Ebbers, 432 F. Supp. 3d. at 426; United States v. Hill, No.
5:14CR337, 2020 WL 5104477, at *1 (N.D. Ohio Aug. 31, 2020).
Ill. ANALYSIS

In the case at bar, Benton exhausted the required administrative remedies by petitioning
the warden for compassionate release at least thirty days prior to filing his motion. (Doc. 713 at
PageID 2638.) Therefore, his motion is ripe for consideration on the merits. See United States v.
Alam, 960 F.3d 831, 834 (6th Cir. 2020).

A. Extraordinary and Compelling Reason

“During the COVID-19 pandemic, courts have found extraordinary and compelling
reasons for compassionate release when an inmate shows both a particularized susceptibility to

the disease and a particularized risk of contracting the disease at his prison facility.” United

 

2 Section 3553(a) factors include: (1) the nature and circumstances of the offense; (2) the defendant’s history and
characteristics; (3) the need for the sentence imposed to reflect the seriousness of the offense, provide just
punishment, and promote respect for the law; (3) the need to protect the public from further crimes of the defendant;
(4) the need to provide the defendant with needed educational! or vocational training, medical care or other
treatment; (5) the kinds of sentences available; (6) the sentencing guideline range; (7) the need to avoid unwarranted
sentence disparities among defendants with similar records guilty of similar conduct; and (8) the need to provide
restitution to victims of the offense. 18 U.S.C. § 3553(a).

4
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 5 of 8 PAGEID #: 2664

States v. Provost, No. 3:18-cr-42,___—s F. Supp.3d__, 2020 WL 4274570, at *4 (E.D. Va. July
24, 2020) (internal quotation marks omitted) (granting motion for compassionate release). In the
case at bar, Benton has failed to establish either of these factors.

First, Benton alleges that he is obese and suffers from chronic hypertension. The Centers
for Disease Control and Prevention (“CDC”) lists severe obesity as a condition that places people
at increased risk of severe illness from the virus that causes COVID-19 and chronic hypertension
as a condition that may place one at increased risk. CENTERS FOR DISEASE CONTROL AND
PREVENTION, CORONAVIRUS DISEASE 2019 (COVID-19), People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/201 9-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited March 5, 2021). However, Benton offers no evidence regarding the
severity of his alleged medical conditions nor any evidence that he is particularly susceptible to
serious illness from COVID-19. By way of comparison, the Court found an extraordinary and
compelling reason for compassionate release where an inmate suffered from a long list of severe
medical conditions, some of which were non-recoverable and rendered the inmate non-
ambulatory. United States v. Smith, No. 15-cr-119 (S.D. Ohio Nov. 10, 2020) (Doc. 327)
(granting motion for compassionate release). Benton’s asserted medical conditions simply do
not rise to the same rare and extraordinary level. See also United States v. Jenkins-Mills, No.
3:17-CR-00025-TMKR-MRM-2, 2020 WL 6146418, at *4 (S.D. Ohio Oct. 20, 2020) (finding no
extraordinary and compelling reason for compassionate release of 30-year-old defendant with
medical condition of obesity).

Second, Benton has demonstrated no particularized risk of contracting COVID-19 at his
facility. As of March 5, 2021, the Bureau of Prisons reported the following data from FCI-

Milan: 0 inmates and 2 staff members with positive COVID-19 tests, 3 inmate COVID-19
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 6 of 8 PAGEID #: 2665

deaths, and 256 inmates and 78 staff members recovered from COVID-19. BUREAU OF PRISONS,
COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed March 5, 2021).
While FCI-Milan has had a significant issue with COVID-19 infections (as at least 256 inmates
and 78 staff members have recovered from it), there does not appear to be an unusual risk of
infection at this time. Currently, no inmates and only two staff members are positive for
COVID-19.

Finally, the Court has no information regarding Benton’s vaccination status nor that of
others at FCI-Milan. As COVID-19 vaccinations becomes more widely available to incarcerated
people, the risk of infection will continue to decline. Under these circumstances, the Court
concludes that no extraordinary and compelling reason exists for Benton’s compassionate
release.

B. 18 U.S.C. § 3553(a) Factors

Even if the Court were to find that Benton’s medical issues during the COVID-19
pandemic constituted an extraordinary and compelling reason for his release, the section 3553(a)
factors do not support releasing him. Among the factors to be considered are the nature and
characteristics of the Defendant’s offense; the Defendant’s criminal history; the need for the
sentence imposed to reflect the seriousness of the Defendant’s conduct; the need to protect the
public; the United States Sentencing Guidelines (“USSG”) recommended sentence; and the need
to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a).

In the case at bar, the nature and circumstances of this offense are very serious. Benton
participated in a twenty-defendant drug conspiracy that created a visible increase in trafficking in
crack cocaine and then heroin in the East Clifton Avenue area. (PSR {J 37-38.) While it is true

that he did not join the conspiracy until approximately one month before the indictment,
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 7 of 8 PAGEID #: 2666

Benton’s role in the conspiracy was definitely not minor. He admitted that he “personally”
supplied approximately 400 grams of heroin to the leader of the conspiracy for distribution.
(Doc. 354 at PageID 1143.) In addition, he acknowledged utilizing three women as his couriers
for heroin and drug proceeds. (/d.)

Benton’s criminal history is extensive. Even without the “career offender” designation
he received in this case, his criminal history score was VI, the highest score possible. (PSR ff
99-102, 104-127.)

As for the need for the sentence imposed to reflect the seriousness of the Defendant’s
conduct and to avoid unwarranted sentencing disparities, the statutory term of imprisonment here
is not less than five nor more than 40 years. 21 U.S.C. § 841(b)(1)(B)(ii). According to the
United States Sentencing Guidelines, Benton’s total offense level of 34 and criminal history
category of VI, results in a recommended sentence of 262 to 327 months in prison. (PSR § 152.)

Finally, serious concerns remain regarding the need to protect the public from the
Defendant’s potential future crimes. Benton, who was 37 years old at sentencing, has no
employment history and appears to have supported himself primarily through illegal activities.
(PSR { 149.) While his health concerns may place him at higher risk if he contracts COVID-19,
his alleged obesity and high blood pressure are not so serious that they limit his ability to commit
future crimes. Indeed, at the time of his PSR, Benton had previously been shot twice, stabbed
during a domestic dispute, and had a body mass index in the obese range. (PSR ff 142-143.)
None of these medical conditions kept him from committing the instant serious offense.

Having reviewed the section 3553(a) factors, the Court is mindful that Benton is more
than just the sum of his prior criminal activities. Indeed, the Court remembers him well. Benton

had a difficult childhood, and he is the father of five children. His oldest son spoke effectively
Case: 1:13-cr-00025-SJD-MRM Doc #: 717 Filed: 03/11/21 Page: 8 of 8 PAGEID #: 2667

on his behalf at sentencing, and the Court was moved by Benton’s efforts to provide help and
protection to others in the community with difficult backgrounds. For that reason, the Court
rejected the recommended sentence of 262 months and sentenced Benton to incarceration for 125
months instead. However, the Court cannot disregard the fact that the section 3553(a) factors
weigh heavily against compassionate release at this time.
IV. CONCLUSION

After considering the factors set forth in 18 U.S.C. § 3553(a), the Court concludes that a
reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is not warranted in this case.
Accordingly, Defendant’s Motion for Compassionate Release (Doc. 712) and Amended Motion

for Compassionate Release (Doc. 713) are hereby DENIED.

Bitau§ Dit

Judge Susan J. niet
United States District Court

IT IS SO ORDERED.
